    Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 1 of 22


Defense Counsel                                                             Page 4 of.4
February L9,201.9

462 U.S. 19 (1983) (holding that the work product doctrine applied to a subsequent
litigation even though the prior litigation had ended six years earlíer)); In re
Subpoena Serued on Cal. Public Utilities Con1.n1.'n,892 F.2d 778, 78L (9th Cir. 1989).
The language of the Rule itself protects materials prepared for any litigation or trial
as long as they were prepared by or for a party to the subsequent litigation. Fed. R.
Civ. P. 26(bXB).

       Please let me know Defendants'position regarding these issues. I can be
available for a telephonic conference this week or next.


                                               Sincerely




                                               Liz Wang

Enclosure

Cc: Josh Dubin, Michael Kimerer, Rhonda Neff, Jon Loevy, Rachel Brady, Danielle
Hamilton




WWW.LOEVY.COM                                                    cHrcAGo I BoULDER
                              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 2 of 22




Correspondence
between Debra Milke
(DMl and Habeas
Counsel, LoriVoepel
(LV) and Michael
Kimerer (MK)

                                                                                                            Conta¡ns subiect matter
                                                                                                            as attorney-cl¡ent
                                                                                                            letters in Jana
                                                                                                            Bommersbach
DocumentCategory Date                To   From                       cc: or bcc:      Privileges Asserted   production?
Letter                    07/23/OO MK     DM                                          attorney-client       Y
                                                                                                            ln Jana Bommersbach
Letter                    08/28/OO DM                                                                       Production
Letter                    04/tLlol DM                                                 attorney-client       N

Letter                    04/16/01, LV                                                attorney-client       N


Letter                    04/24/OL        Tracy McRae, Asst to   LV .Renate   Janka   attorney-client       N


                                                                                                            Y inpart, N in part; only
                                                                                                            portions have same
                                                                                                            subject matter as
                                                                                                            Bommers bach-d isclosed
                                                                                                            letters; other portions
                                                                                                            privileged. Can be
Letter                    04/2s/ot MK     DM                                          attorney-client       redacted.
Letter                    O5/O9lOt DM                                Renate Janka     attorney-client       N
                      '                   LV
                          06/04/0I        DM                                          attorney-client       N
Letter                '              LV
Letter                    07/L3lot   LV   DM                                          attorney-client       N
                                                                                      attorney-client,
Letter                    07|zO|OL DM     LV                         Renate Janka     work product          N

Letter                    08/os/ot LV     DM                                          attorney-client       N

Letter                    08/3tloL LV     DM                                          attorney-client       N



                                                                   Page 1
                  Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 3 of 22



Letter       oe/07/ot LV       DM                             attorney-client   N
Letter   i   oelL7loL DM       LV                             attorney-client   N
Letter       ra/1610r LV       DM                             attorney-client   N
Letter       ruosloL LV        DM                             gttg¡¡9¡9!lent_   N
Letter       tu12/Or LV        DM                             attorney-client   N


                                                                                Y inpart, N in part; only
                                                                                portions have same
                                                                                subject matter as
                                                                                Bom mers bach-disclosed
                                                                                letters; other portions
                                                                                privileged. Can be
Letter       t2/23/01     LV   DM                             attorney-client   redacted.
Letter       oLlL7 /02 DM      LV                             attorney-client   N


                                                                                Y inpart, N in part; only
                                                                                portions have same
                                                                                subject matter as
                                                                                Bom mersbach-d isclosed
                                                                                letters; other portions
                                                                                privileged. Can be
Letter       aL/2r/02     LV   DM                             attorney-client   redacted.

                                                                                Y inpart, N in part; only
                                                                                portions have same
                                                                                subject matter as
                                                                                Bommersbach-d isclosed
                                                                                letters; other portions
                                                                                privileged. Can be
Letter       oLl2 7 /02   LV   DM                            attorney-client    redacted.
Letter   i   o2lo4/o2     LV   DM                            attorney-client    N

Letter       02/1.4/02 DM      LV                            attorney-client    N

Letter       02/241O2 LV       DM                            attorney-client    N

Letter       03/o7/o2 LV       DM                            attorney-client    N

Letter       03/Ls/o2 DM       iLV                           attorney-client    N



                                               Page 2
               Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 4 of 22



                                                                      attorney-client,
Letter    03/21./02 DM     LV                                         work product       N
Letter    03/30/02    LV   iDM                                        attorney-client    N


Letter    04/24/02 DM      Tracy McRae, Asst to LV                    attorney-client    N

Letter    os/07/02 DM      LV                                         attorney-client    N
Letter    os/L4/o2 LV      DM                                         attorney-client    N

Letter    06lL6/02 LV      DM                                         attorney-client    N

Letter    O7/O7/02 LV       M                                         attorney-client    N
                                                                      attorney-client,
Letter    07/o8/02 DM      LV                                         work product       N

Letter    07/L7/A2 LV      DM                                         attorney-client    N

Letter    a7/L8/O2 DM      LV                                         attorney-client    N

Letter    07/26/02 DM      LV                                         attorney-client    N

Letter    08/Ls/02 DM      LV                                         atto!!ey-c!ient    N

    _
let19f
Lettel
         , oeloslo]
          O9/tO/02 DM
                      DM                                              attorney-client
                                                                      attorney-client

                                                                                         Y in   part, N in part; only
                                                                                         port¡ons have same
                                                                                         subject matter as
                                                                                         Bom mersbach-disclosed
                                                                                         letters; other portions
                                                                                         privileged. Can be
Letter    to/02/02    LV   DM                                         attorney-client    redacted.
Letter    to/06/02    LV   DM                                         attorney-client    N

Letter    n/Lo/a2     DM   LV                                 Janka              ient    N


                                                                                         Y inpart, N in part; only
                                                                                         portions have same
                                                                                         subject matter as
                                                                                         Bom mersbach-d isclosed
                                                                                         letters; other portions
                                                                                         privileged. Can be
Letter    Lo/2Al02 LV      DM                                         attorney-client    redacted.


                                                     Page 3
                  Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 5 of 22



Letter       LLlOs/02 DM        LV              MK             attorney-cl¡ent   N

Letter       L2/01./02                                         attorney-client   N


                                                                                 Y inpart, N in part; only
                                                                                 portions have same
                                                                                 subject matter as
                                                                                 Bom mers bach-d isclosed
                                                                                 letters; other portions
                                                                                 privileged. Can be
Letter       12/22/02 LV        DM                             attorn            redacted.
Letter   '   oL/07/o3    ?rvr   LLY
                                                Renate Janka   attorney-client   N

Letter       ollL3/O3    DM     LV              Renate Janka   attorney-client   N


                                                                                 Y inpart, N in parÇ only
                                                                                 portions have same
                                                                                 subject matter as
                                                                                 Bom mersbach-d isclosed
                                                                                 letters; other portions
                                                                                 privileged. Can be
Letter       ouß/a3      LV      DM                            attorney-client   redacted.
Letter          L2/03 DM         LV                            atto       ient   N
                                T-    -


                                                                                 Y inpart, N in part; only
                                                                                 portions have same
                                                                                 subject matter as
                                                                                 Bommersbach-d isclosed
                                                                                 letters; other portions
                                                                                 privileged. Can be
Letter       02/r 7/03   LV      DM                            attorney-client   redacted.
Letter       02/2t/03    DM      LV                            attorney-client   N
                                                               attorney-clienu
Letter       03/osl03 DM         LV                            work product      N

Letter       03/06l03 DM         LV                            attorney-client   N

Letter       03/os/03 LV         DM                            attorney-client   N




                                               Page 4
                 Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 6 of 22



                                                               attorney-client,
Letter       04/04/03 DM     LV                                work product       N
Letter       os/22/03 DM     LV                Renate Janka    attorney-client    N
Card         os/26/03 LV     DM                                attorney-client    N
                                                               attorney-client;
Card         06/18/03   LV   DM                                work product       N
Letter       06123/03 DM     LV                        Janka   attorney-client    N
Letter       oTlto/03 DM     LV                Renate Janka    attorney-client    N
Letter       07/1s/03 DM                                       attorney-client    N

Letter   '   07/2e/03 DM     LV                                attorney-client    N
                                                               attorney-client;
Letter       08/oLl03 DM     LV                                work product       N
                                                               attorney-client;
Letter       oe/02/03 DM     LV                                work product       N

Letter       os/os/03   DM   LV                                attorney-client    N

Letter       09/os/03   DM   LV                                attorney-client    N

Letter       oe/tLl03   DM                                     attorney-client    N

Letter       oe/26/03   DM   LV                Renate Janka    attorney-client    N

Letter       10/Os/03 LV     DM                                attorney-client    N

Letter      oLl06/04 DM      LV                                attorney-client    N
                                                               attorney-client
    _
letlel   ', 02/29/9! LV                                                           N

Letter       O4/L3/O4 DM                                       attorney-client    ñ

                                                                                  Y inpart, N in par$ only
                                                                                  portions have same
                                                                                  subject matter as
                                                                                  Bommersbach-d isclosed
                                                                                  letters; other portions
                                                                                  privileged. Can be
Letter       04/Ls/04   LV   DM                                attorney-client    redacted.
Card         04/L8/04   LV   DM                                attorney-client    N

Letter       06/oL/o4   LV   DM                                attorney-client    N

Card         06/06/04   LV   DM                                attorney-client    N
                                                               attorney-client,
Letter       06/23/O4 DM     LV                Renate Janka    work product       N



                                              Page 5
                 Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 7 of 22



                                                                  attorney-clienU
Letter       06/24/04 DM     LV                                   work product       N
Letter   .   o7/22/O4 DM     LV                                   attorney-client    N
Letter       08/3L/04 DM     LV                Renate Janka       attorney-cl¡ent    N
Letter       09/02/04 DM     LV                           Janka   atto        ient   N

Letter       oe/te/o4 LV     DM                                   attorney-client    N
Letter       oe/2u04 DM      LV                Renate Janka       attorney-client    N

Letter       oeßa/04 LV      DM                                   attorney-cl¡ent    N

Letter       10/28/04 DM     LV                 Renate Janka      attorney-client    N
                                                                  attorney-client;
Letter       rLl16/04 DM     LV                                   work product       N

Letter       1.L/18/04 LV                                         attorney-client    N
                                                                  attorney-client,
Letter   ,   7L/23/O4 DM     LV                 Renate Janka      work product       N

Letter       12/t6/04   LV   DM                                   attorneylqlielt    N

Letter       72/2L/04   DM   LV                 Renate Janka      attorney-client    N
                                                                  attorney-client,
Letter       otlo7los   LV   DM                 Renate Janka      work product       N

Letter       ot/L3los   DM   LV                 Renate Janka      attorney-client    N

Letter       02/L7los DM     LV                 Renate Janka      attorney-client    N




                                               Renate Janka,
                                               Steve Drizin,
                                                Larry Hammond,
                                                Eleanor
                                                Eisenberg,
Letter       02/24/Os DM     LV                 Richard Leo; MK   attorney-client    N

Letter       03/oLlos MK     DM                                   attorney-client    N

Letter       03/L7los DM     MK                 LV                attorney-client    N

Letter       os/2s/os MK     DM                                   attorney-client    N

Letter       a6/20/Os MK     DM                                   attorney-client    N

Letter       06/2L/Os DM     MK&LV              Renate Janka      attorney-client    N

Letter       oTlo3los MK     DM                                   attorney-client    N

Letter       07127los DM     MK                                   attorney-client    N



                                              Page 6
               Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 8 of 22



Letter     08/orlos DM     MK                                     attorney-client
                                                                  attorney-client
                                                                                        I
Letter     08/os/0s DM     MK                                                           N

Letter     08/L4/Os MK     DM                                     attorney-client       N

Letter     09/02/os DM     MK                                     attorney-client       N

Letter     os/02/os DM     MK                                     attorn-ey-client __   N

Letter                DM   MK                                     attorney-client       N
                                                                  attorney-client,
Letter     rr/30/06 DM     LV                                     work product          N

Letter     oLlL4/07   LV   ,DM
                                                                  attorney-cl¡ent       N

Letter     oLl28/07   LV    DM                                    attglley-c!!gn-t      N

Letter     O2/L4/07   DM   LV                                     attorney-client       N

Lettär     oztoiloi   DM   LV                                     attorney-client       N

Letter     03/04/07   LV   DM                                     attorney-client       N

Letter     04/t7/07   LV   DM                                     attorney-client       N

Letter     os/28/o7 MK     DM                                     alto_r1e¡fent         N



Letter     06/otl07 DM     LV                    Renate Janka, MK attorney-client       N


                                                                                        Y inpart, N in part; only
                                                                                        portions have same
                                                                                        subject matter as
                                                                                        Bommersbach-d isclosed
                                                                                        letters; other portions
                                                                                        privileged. Can be
Letter     06/os/07 LV     DM                                      attorney-client      redacted.
Letter     06/L8/07 MK     DM                                      attorney-client      N
                                                                                        N
Letter   ,:, ou9t107 MK    DM                                      9t19¡1-e¡1-cþ¡-t
Letter     07/L5/O7 MK     DM                                      attorney-client      N

Letter   " 07/22/07   MK   DM                                      attorney-client      N

Letter     08/2L/O7 DM     LV
                                             I
                                                                   attorney-client      N

Letter     09/06/07 MK     DM                                      attorney-client      N



Letter     oel2L/07 DM     LV                    Renate Janka, MK attorney-client       N

Letter     tuoLl07    DM   ILV                                     attorney-client      N

Letter     ltlL2/O7   LV   DM                                      attorney-cl¡ent      N



                                             PageT
                 Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 9 of 22



Letter       72/L7/O7 MK      DM                                         attorney-client   N
Letter       t2/te/07    DM   LV                                         attorney-client   N
Letter       L2/28/07 DM      LV                                         attorney-client   N

Letter       ouo2/o8 DM       MK                                         attorney-cl¡ent   N
Letter       02/04/08 DM      LV                          Renate Janka   attorney-client   N

Letter       03/r2/o8 DM      LV                                         a11o1ney-glieqt   N
Letter       03/t7/o8 DM      LV                                         attorney-client   N

Letter       03/2O/O8 DM      LV                                         attorney-client   N

Letter       03/2?lo]    DM   LV                                         attorney-client   N

Letter       04l03/08 DM      LV                                         attorney-client   N


                                                                                           Y inpart, N in part; only
                                                                                           portions have same
                                                                                           subject matter as
                                                                                           Bommersbach-d isclosed
                                                                                           letters; other portions
                                                                                           privileged. Can be
Letter       04/08/08 LV      DM                                         attorney-client   redacted.
Letter       04/L6/08 DM      LV                                         attorney-client   N

Letter       0412208 DM       LV                                         attorney-client   N

Letter       oslL2/08    LV   DM                                         attorney çlje1t   N

Letter       os/L3/08    DM   LV                                         attorney-client
Letter       os/ts/os    DM   LV                                         attorney-client   N

Letter       06/20/08    DM   LV                                         attorney-client   N

Letter       07/28/08    MK   DM                                         attorney-client   N

Letter       a7 /2s/o8   DM                                              attorney-client   N

Letter       08/06/08    DM                               Renate Janka   attorney-client   N

                              Ginger Stahly, LV's
Letter       08/22/08 DM      assista nt                                 attorney-client   N

Letter       08/22/08 DM      LV                                         attorney-client   N

Letter   I   o8/24/OB MK      DM                                         attorney-client   N

Letter       08/2s/08 DM      LV                                         attorney-client   N

                              Nancy Alexander, asst to
Letter       oe/04/08 DM      MK                                         attorney-client   N

Letter       os/Lo/o8 DM      ILV                                        attorney-client   N



                                                         Page 8
              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 10 of 22



Letter    os/to/08 DM      LV                             q!l_g!9y:9Ent_     N
Letter   ', |9/LL/O8 DM    LV                             attorney-client    N

Letter    09128/08 MK      DM                             attorney-client    N

Letter    ro/L4/08   D_M   LV                             attorney-client    N
                                                          attorney-client,
Letter    LO/24/08 DM      LV                             wolk prodgct       N

Letter    Lut0/08    DM    LV                             attorney-client    N
                           Ginger Stahly, LV's
Letter    12/ts/08 DM      assistant                      attorney-client    N
                                                                             ln Jana Bommersbach
Letter    12/22/08   LV    DM                                                Production
                                                                             1st page in Jana
                                                                             Bommersbach
                                                          attorney-client,   production; rest   is

Letter    03/os/oe DM                                     work product       privileged
                                                                             ln Jana Bommersbach
Letter    03/o8loe MK        DM                                              Production
                           I                -    r ..,.

                                                                             Y inpart, N in part; only
                                                                             portions have same
                                                                             subject matter as
                                                                             Bommers bach-d isclosed
                                                                             letters; other portions
                                                                             privileged. Can be
Letter    03/L2/Os LV      DM                             attorney-client    redacted.
Letter    04/27los   LV    DM                             attorney-client    N
                                                          attorney-client,
Letter    06/03/os DM      LV                             work product       N
                                                                             ln Jana Bommersbach
Letter    07/L3los DM      LV                                                Production
                                                                             ln Jana Bommersbach
Letter    07/r7los DM      LV                                                Production
Letter    os/28/oe MK      DM                             attorney-client    N

                           Ginger Stahly, LV's
Letter    LO/20lOe DM      assistant                      attorney-client    N



                                                 Page 9
            Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 11 of 22



                           Ginger Stahly, LV's
Letter   10/22/Oe DM       assistant                                attorney-client    N
                           Ginger Stahly, LV's
Letter   ro/26/a9 DM       assista nt                               attorney-client    N


                                                                                       Y inpart, N in part; only
                                                                                       portions have same
                                                                                       subject matter as
                                                                                       Bom mersbach-disclosed
                                                                                       letters; other portions
                                                                                       privileged. Can be
Letter   tt/23/oe     MK                                            attorney-client    redacted.
                                                                                       ln Jana Bommersbach
Letter   12/03/os DM       MK                                                          Production
Letter   12/L6/Os DM       LV                                       attorney-client    N
                                                                    attorney-client,
Letter   12/3L/Os DM                                                workprqdqg!        N

Letter   o1./t9/to MK      DM                                       attorney-client    N



Letter   oLl2s/LO DM       LV                      MichaelKimerer   attorney-client    N
                                                  l-
Letter   otl26/LO DM                                                attorney-client
Letter   02/aL/LO DM                                                attorney-cl¡ent

                                                                                       Y inpart, N in part; only
                                                                                       portions have same
                                                                                       subject matter as
                                                                                       Bom mersbach-d isclosed
                                                                                       letters; other portions
                                                                                       privileged. Can be
Letter   02/02/ 1_0   LV   DM                                       attorney-client    redacted.
Letter   03/t8/to     DM   LV                                       attorney-client    N

Letter   04/Ls/to     DM   LV                                       attorney-client    N

Letter   os/2L/to     DM   LV                                       attorney-client    N




                                                 Page L0
                Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 12 of 22




                                                                                  Y inpart, N in part; only
                                                                                  portions have same
                                                                                  subject matter as
                                                                                  Bom mersbach-d isclosed
                                                                                  letters; other portions
                                                                                  privileged. Can be
Letter       os/24/to MK     DM                                 attorney-client   redacted.

                                                                                  Y inpart, N in part; only
                                                                                  portions have same
                                                                                  subject matter as
                                                                                  Bom mersbach-d isclosed
                                                                                  letters; other portions
                                                                                  privileged. Can be
Letter       as/Le/to LV     DM                                 attorney-client   redacted.
Letter       oe/2t/Lo DM     LV                                 attorney-client   N

Letter       to/04/Lo DM     LV                                 attorney-client   N

Letter       LO/28/LO DM     LV                                 attorney-client   N
                             Ginger Stahly, LV's
Letter       lLlt6/10 DM     assistant                                            N

Letter       oLltollL MK     DM                                                   N

Letter       oLl2s/7L DM                                        attorney-client   N

Letter       03/06/tL MK     DM                                 attorney-client   N

Letter       03/30/11. MK    DM                                 attorney-client   N

Letter   t   o5/15/tL_ MK                                                         N

Letter   '   os/r6/t1   MK                                      attorney-client   N
                                                                                  ln Jana Bommersbach
Letter       os/24/LL DM     MK                                                   Production




                                                   Page   1"L
                Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 13 of 22




                                                                                Y inpart, N in part; only
                                                                                portions have same
                                                                                subject matter as
                                                                                Bom mersbach-disclosed
                                                                                letters; other portions
                                                             attorney-client,   privileged. Can be
Letter       08/28/ LL MK     DM                             work product       redacted.
                                                             attorney-client,
Letter       08/3 tlLT DM     MK                             work product       N
                                                             attorney-client,
Letter       oe/LLlrt   MK    DM                             work product       N
Letter       09/L6/LL DM      MK                             attorney-client    N


                                                                                Y inpart, N in part; only
                                                                                portions have same
                                                                                subject matter as
                                                                                Bom mersbach-d isclosed
                                                                                letters; other portions
                                                                                privileged. Can be
Letter       09/22/Lr MK     DM                              attorney-client    redacted.
Letter       Lt/08lLL        DM                              attorney-client    N
Letter       tt/t7lLL   DM   MK                              attorney-client    N
Letter       o1"/24/72 MK    ]DM                             attorney-client    N
Letter       02/08/12 DM     :MK                             attorney-client    N

Letter       04/04/t2 Ml     iDM                             attorney-client    N
Letter   ,   o!L:73!! DM     MK                              attorney-client    N
Letter       os/t6/L2 MK     I DM                            attorney-client    N
Letter       06/2e/L2 DM     MK                              attorney-client    N
                             Ginger Stahly, LV's
Letter       03/14/13 DM     assistant                       attorney-client    N

Letter       a3/L8/t3 DM     LV                              attorney-client    N
Letter       04/oelt3   DM   LV                              attorney-client    N
Letter       oslos/t3   MK   DM                              attorney-client    N




                                                   Page 12
                Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 14 of 22




                                                                                         Y inpart, N in part; only
                                                                                         portions have same
                                                                                         subject matter as
                                                                                         Bom mersbach-d isclosed
                                                                                         letters; other portions
                                                                                         privileged. Can be
Letter       os/27/ 1_3 MK          DM                                attorney-client    redacted.
                                    Ginger Stahly, LV's
Letter       os/3 LlL3 DM           assista nt                                    ient   N
                                                                      attorney-client,
Letter       06/02/13 MK            DM                                work product       N
                                                                      attorney-client,
Letter       06/L8/L3 DM            LV                                work product       N
Letter       06/20/L3 LV            DM                                attorney-g,lient   Y


                                                                                         Y inpart, N in parÇ only
                                                                                         portions have same
                                                                                         subject matter as
                                                                                         Bommersbach-d isclosed
                                                                                         letters; other portions
                                                                                         privileged. Can be
Letter       06/2s/13   LV          DM                                attorney-client    redacted.
                                    Ginger Stahly, LV's
Letter       07/23/t3 DM            assistant                         attorney-client    N
Letter   I   o7/24/L3   LV                                            attorney-client    N
Letter       07/2s/L3   LV                                            attorney-client    N
                                    Ginger Stahly, LV's
Letter       07/3O/13 DM            assista nt                        attorney-client    N
                                    Melissa Wallingsford,
                                    legal asst to MK and
Letter       04/2L/L4 DM            Rhonda Neff                       attorney-client    N
card     O3/xx/07       DM          LV                                attorney-cl¡ent    N
Card     L2/xx/03       LV          DM                                attorney-client    N
Notes    undated        MK and LV   DM                                attorney-client    N



                                                            Page 13
                       Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 15 of 22



Letter (draft
handwritten)       undated    DM    MK                             attorney-client   N


                                                                                     Y inpart, N in parÇ only
                                                                                     portions have same
                                                                                     subject matter as
                                                                                     Bommersbach-disclosed
                                                                                     letters; other portions
                                                                                     privileged. Can be
Memo for retrial   und ated   MK    DM                             attorney-client   redacted.




                                                     Page 14
              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 16 of 22


Kim Pen

From:                              Christina Retts
Sent:                              Friday, February 22,2019 2:41 PM
lo:                                Elizabeth Wang
Cc:                                Kathleen Wieneke; Lori Berke;Jody Corbett; Sally Odegard;
                                   Artie.Eaves@SandersParks.com; Robin E. Burgess;Jon Loevy; Rachel Brady; Danielle
                                   Hamilton; Brian Swift; Rhonda Neff; Michael Kimerer;Joshua Dubin
                                    Dubin@dubinconsulting.com)
                                   (J

Subject:                           RE: Milke v. City of Phoenix, et al - letter regarding privilege



Counsel,

We propose scheduling the conference call on Tuesday at L:00 Arizona time

Next, we have set forth our position on implicit waiver in our previous filings with the Court and the Court issued orders
relating to this issue and where implicit waiver would be at play. See Doc. 362; Doc. 373. We also detailed through
numerous emails previously exchanged, our position. Please refer to the same. We are happy to discuss this further at
the meet and confer.

As ít relates to the lnterrogatory Responses, please properly supplement the actual      written discovery and provide   a
verification. An email response is not sufficient.

Additionally, Plaintiffs continue to maintain the position that Plaintiff need not have produced documents that were
possessed by a third-party even if the third-party possessed documents that were Plaintiff s own documents (specifically
6000 pages provided to Janna Bommersbach). And, even though the discovery requests specifically asked for
documents in any of Plaintiff's representative's possiession. Plaintiffs' position on what is required to be produced is not
in accord with Ninth Circuit precedent, which requires that a party obtain and produce documents that a party has a
legal right to control or obtain. See United Stotes v. lnternationol Union of Petroleum & lndustriol Workers, STO t.2d
1450 (gth Cir. L989). That Ms. Milke had such a right is clear by the fact that Ms. Bommersbach produced the documents
after Plaintiff wrote her a letter that approved of the same. Defendants sent a specific RFP for all information provided
to journalists. Plaintiff did not produce the Bommersbach materials, nor did she respond by stating that Ms.
Bommersbach had documents so that Defendants could have issued a subpoena at that time (even though Plaintiff
should have obtained those documents herself and produced them). At Defendants request and after searching through
letters, Defendants identified Jacques, who also appears to be a journalist. He was not listed or identified in response to
the same RFP that Janna Bommersbach was responsive to. Under Plaintiff's reading of the rule, all she would have to do
would be to hand over all of her documents to third parties and she would have no discovery obligations
whatsoever. lndeed, this is what appears to have occurred with the website-that Plaintiff repeatedly calls "my
website" and Franke Aue; documents that Plaintiff's mother had in Germany that were shredded by her after litigation
commenced; and documents held by Janna. lf any other third-parties are holding documents, or did at one point, these
parties should be identified to Defendants. The website still needs to be obtained and produced.

Further, in responding to lnterrogatories, a party is also required to review any documents in his possession, custody or
control, which includes information known by Plaintiff's attorneys. See Oklahomo v. Tyson Foods,lnc.,262 F.R.D. 617
(N.D.Ok. 2009). That Ms. Milke has claimed a lack of memory is not sufficient as she has a litany of her own letters
available for her to review which may refresh her recollection so that sufficient records can be provided. Plaintiff must
undertake additional investigation to ensure complete responses. The purpose of lnterrogatories is also to relieve
parties of the cost of proving facts-such as the extensive nature of Plaintiffs contact with third-parties that directly
contract her damages. Plaintiff's "supplement" below still isn't accurate as it leaves out additional individuals identified
in the letters-such as lngo. See ln re Sulfuric Acid Antitrust Litig.,231 F.R.D. 320 (N.D. lll 2005) (violation of Rule 33(d)

                                                                1
               Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 17 of 22

where the responding party required the opposing party to sift through a massive amount of documents to find answers
to the interrogatory); Piting v. General Motors Corp. 45 F.R.D. 366 (D.Utah 1968) (party cannot unreasonably limit his
answer to matters within his own knowledge and ignore information immediately available to him or under his
control).

A party responding to interrogatories "cannot meet its discovery obligations by sticking its head in the sand and refusing
to look for the answers and then saying it does not know the answer...interrogatires must be answered 'directly and
without evasion and in accordance with information that the answering party possesses after due inquiry."' See Health
Grodes, tnc. v. MDX Med.,lnc.2014 U.S.Dist. LEXIS 802 (D.Co. 20t41. lndeed, in Health Grades, the Court found a
discovery violation where the party failed to use the documents it had available to ¡t to respond to discovery. When the
Defendants agreed to the stay, it was our understanding that the purpose was to allow Plaintiff a month go undertake
the reasonable investigation necessary to respond to discovery that was pending. Then, Defendants agreed to an
additional extension for Plaintiff to respond past that time. Thus, Plaintiff had almost twelve weeks to respond to the
latest set of discovery. Yet, the responses continue to be deficient based upon Defendants' review of documents that
Plaintiff didn't even produce, but should have. Months ago we requested that Plaintiff review ALL of the documents
produced in this litigation to ensure that the discovery responses were appropriate (which we contend was already
ordered by the Court) and to determine the scope of Plaintiff's third-party disclosure of attorney client and work
product information directly relevant to the privilege issue. But, as has been the case for the last six months, it is
Defendants that are continuously finding new areas where Plaintiff's responses fall short and are incomplete. For
example, Plaintiffs' Response to lnterrogatory No. 9 is deficient. Plaintiff states that she cannot identify or recall the
individuals who sent her money or the amounts. Pat Gailbraith, seemingly using Renata's account, sent money to
Plaintiff every month in the form of an allowance up until her release. This is evident from letters Janna Bommersbach
had. Mr. Gailbraith also did not send paltry amounts of money. He sent sometimes 5200 per month. Given the
tremendous deal it is for an inmate to receive funds in prison, it is simply not realistic that Plaintiffis unable to identify a
single individual who sent her money when she was incarcerated. Plaintiff also may have had certain responsibilities
over her mother's estate and, as such, could obtain records from her bank to identify these transact¡ons. The Response
to lnterrogatory No. 9 must be supplemented.

As for the Plaintiff's position now that the Court's directive was not to organize the file and to only address the Ken Ray
issue, we disagree. At the October L9 hearing we specifically requested that the Plaintiff go through the file and identify
privileged and no-privileged materialto ensure completeness-not just related to Ken Ray as Plaintiff maintains below:
"Ms. Retts: So it's not just Ken Ray, we have asked them to go through the entire file to identify what is privileged and
what isn't related to specific RFPs that we're asking for information on. Court: So what's the problem, Miss
McCarthy? Ms. McCarthy: You honor, we have, in fact-so there is this room full of documents. We have ---hundreds
and hundreds of hours have been expended organizing this room, scanning it. Court: No, You should have done this a
long time ago. l'm not going to give you anymore time, otherwise l'm not going to let you continue with this case. . .
Court: Ms. McCarthy, you know, you are-you may or may or may not be in hot water here and your other lawyers. But
if there have been outstanding requests for production of documents, you need to get on it now and respond to those
requests for production of documents. There is no excuse, sine this case has been around since 2015, no excuse that we
can't produce these documents. lf it's a privileged issue, that's different. But you've got to get them organized, you
have to respond by, again, the 3L't." Despite this clear guidance, Plaintiff did not identify Janna, produce the transcript,
or produce any of the 6000 pages of documents. Nor did Plaintiff offer to have the 30 boxes of documents copied by
October 31, nor did Plaintiff produce them. Yet, the Janna documents have critical areas of attorney client privilege that
Plaintiff agrees there is waiver on related to Ms. Voepel and Mr. Kimmerer. Had Plaintiff properly reviewed the file, the
positions taken on privilege months ago should have been different. Yet, Defendants are the ones bearing the costs and
expenses of this work, that should have been done before the filing of this case.

We continue to maintain that there is no work product or attorney client privilege that remains. The existence of
privilege is dependent, in part, on Plaintiff s efforts to keep information confidential and protected. There was no effort
by Plaintiff to do this. lnstead, she used third parties as conduits to give information to her attorneys, shared attorney
client and work product information with third-parties (Pat, Janna, Gary Stuart, Frankie, her mother). lndeed, we do not
have any communications between Plaintiff and Frankie Aue, or the website. Given the vast disclosures that exist, ¡t is

                                                                2
               Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 18 of 22
reasonable to contend that Ms. Milke disclosed attorney client privileged information to Frankie Aue as well, yet
DefendantscannotdeterminethescopebecauseMr.Aueisoutsideofthesubpoenapower. And,Ms.Milkeisapoor
historian unable to even identify many of the people she was communicating with while incarcerated. Additionally,
implicit waiver applies based upon the nature of the claims asserted by Plaintiff as she has put at issue her confession
and alleged fabrication of evidence. Plaintiff also recently served RFAs that also put directly at issue her communications
with her lawyers. She cannot seek an admission to establish the truth of a matter by putting forth a limited subset of
letters, while withholding the rest. The privilege is being used as a sword and a shield.

At the minimum, the information identified by Plaintiff as waived (as set forth in your prior correspondence on all of the
subjects identified) should be produced immediately as it never should have been withheld from production in the first
place given the explicit waiver. As we have previously agreed, we will not contend that any such production of the
subject matters identified as waived in your last correspondence is an additional basis for waiver. Although we contend
that there has been an waiver of everything, we would note that the categories outlined by Plaintiff are too narrow. The
Court's ruling, DOC. 362, held that "by disclosing privileged communications to third parties Plaintiff waived the privilege
on the subject of those communications." This applies to all disclosures made by Plaintiff to a third party, which Plaintiff
has not timely or appropriately identified throughout the course of this case. ln asserting privilege, it is Plaintiff's burden
to determine if there has been third party disclosure, not Defendants. We are certain that the Court would view part of
getting the file in order to include a determination of the extent of third-party disclosure to ensure that the position
taken on whetherthere is any privilege is in accord with Ms. Milke's actions (such that all potentialthird-party
disclosures are investigated and identified). The letters possessed byJanna also include the following subject matter
that should be produced: contact and communications regarding the documentary team; and contact and
communications with Jacques regarding his interviews/investigations; any book deals and/or ghost writing contracts.

Next, Plaintiff continues to not address the issue of search of Mr. Kimmerer and Ms. Voepel's electronic
documents. Please confirm that all electronic documents, including email, have been reviewed and are contained on
the privilege log that has been previously produced. Second, please let us know your position on production of
electronic documents that were exchanged with third-part¡es. There is no privilege associated with third-parties, there
is no reasonable means of obtaining the information (as many of the individuals we know communicated by email are
deceased, mentally infirm, or outside the subpoena power-Renata, Reinhard, Frank Aue, Pat Gailbraith). Third, if there
is an assertion of some form of protection, please identify the basis for the same.


Finally, Please confirm that Plaintiff has produced all counseling and treatment records. These were requested in a
Request for Production and in response to lnterrogatory No. 2 Plaintiff refers to the produced records. lf Plaintiff has
received additional treatment since September, this should have been supplemented. lf there has been additional
treatment, please produce the records by March 1.

We will be prepared to discuss this further at the meet and confer as we continue to make our way through the
documents.

Tina



From: Elizabeth Wang <elizabethw@ loevy.com>
Sent: Thursday, February 2L, 2O19 5:39 PM
To: Christina Retts <cretts@wie ne ke lawgrou p.com>
Cc: Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lori Berke <lori@berkelawfirm.com>; Jody Corbett
<Jody@berkelawfirm.com>; Sally Odegard <sodegard@hoklaw.com>; Artie.Eaves@SandersParks.com; Robin E. Burgess
<robin.burgess@sandersparks.com>; Jon Loevy <Jon@loevy.com>; Rachel Brady <brady@loevy.com>; Danielle Hamilton
<hamilton@loevy.com>; Brian Swift <brians@loevy.com>; Rhonda Neff<rneff@kimerer.com>; Michael Kimerer
<mdk@kimerer.com>; Joshua Dubin (JDubin@dubinconsulting.com) <jdubin@dubinconsulting.com>
Subject: Re: Milke v. City of Phoenix, et al - letter regarding privilege


                                                                3
             Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 19 of 22
Counsel,

I am available for a telephonic conference on Monday, Tuesday or Wednesday of next         week.

I do not believe I have seen any letters to or from Doug Bice. Likewise with the name Cameron. As Anna
Hoffman told you in November 2018, Plaintiff has produced all letters in her possession, custody and control
that were either written to her or were from her. Plaintiff already produced several thousand pages of letters.
If we find anything else, we will produce it. (But since you have taken all of the boxes that were in the Milke
room for scanning/copying, if there are such letters anywhere, it would be in those boxes. We also sent you a
log of what was in those boxes a couple weeks ago,)

The fact that a third pafi (such as Jana Bommersbach) had documents does not mean that Plaintiff did not
comply with her objections under Rule 34. Defendants have not provided any legal authority for their position
that documents in the possession of Jana Bommersbach were within Plaintiffs control, as contemplated in Rule
34 and the case law interpreting it. See, e.9., Bryant v. Armstrong,285 F,R.D. 596, 603 (S.D. Cal. 2012) ("4
party may be required to product a document in the possession of a nonparty entity if the pafty has the legal
right to obtain the document."). If you have any legal authority to the contrary, please provide it.

In sum, Plaintiff has and continues to comply with her discovery obligations.

Plaíntiffs response to Defendant City's Interrogatory No, 1 stated that she could not possibly name or
remember the name of every individual she has ever spoken to about the events of December 2, 1989, her
prosecution, or the investigation. In her response, Plaintiff named specifìc individuals that she could recall and
then referred to letters, documents, and prior testimony. This was a sufficient response under Rule 33; in
other words, there is nothing improper under the Federal Rules about answering an interrogatory by
incorporating documents by reference, Review of documents that are in both parties' possession is as available
to Defendants as to Plaintiff. If you have any legal authority to the contrary, please provide it.

Fufthermore, we dispute your characterization of the hearing in October 2018 as the coutt ordering Plaintiff to
"get the file in order", What the court ordered at that hearing was to reconstruct the original file of Ken Ray,
to the extent Plaintiff could, and to provide that to Ken Ray. Plaintiff has already done that.

Plaintiffs obligations are to respond to discovery and to supplement discovery in accordance with the Federal
Rules of Civil Procedure. Plaintiff has complied with her discovery obligations and continues to do so.

Plaintiff supplements her response to Defendant City's interrogatory no. 1 with the following names of
individuals: Doug Bice, Wendi Andriano, Trivia Thompson, Marguirite Garcia, Shante Jones, Cheryl Caliguire.
Monica and Jessica are Marguirite's daughters and Plaintiff does not recall their last names.

Plaintiff supplements her response to Defendant City's interrogatory no. 9 with: Jacques Secretan.

With respect to the issue of attorney-client privilege with respect to habeas counsel, Defendants have not
identifìed what additional subject matters, if any, should be included in the list of subject matters I set forth in
my 2lt9lt9letter.

Furthermore, with respect to implicit waiver, it is not clear what subject matter(s) Defendants are asserting
has been implicitly waived between Plaintiff and her habeas counsel, Mike Kimerer and Lori Voepel. We are
unable to consider your position until you actually set forth what subject matter(s) you are asserting have
been implicitly waived with respect to habeas counsel communications.

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste. 460
                                                          4
              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 20 of 22

Boulder I CO 80302
T 720.328.s642
F 3L2.243.5902
www.loevy.com


On Thu, Feb 27,20L9 at 3:38 PM Christina Retts <cretts@wienekelawgroup.com> wrote


 Counsel,




 We have not heard back on any availability next week for a phone call, or the additional items mentioned below.




 Additionally, further review of documents from Janna Bommersbach identifies further deficiencies in Plaintiffs
 responses to discovery. Please supplement the responses to include Doug Bice from Texas, who Plaintiff
 communicated regularly with-phone and written (although we have not yet found any letters). lf Plaintiff has any
 lettersto/fromMr.Bice,thoselettersshouldbeproduced. PlaintifftellsPatGailbraithinmultipleletterstotell Doug
 that she loves him and he is like the peanut butter to her jelly. The Court ordered Plaintiff to get this file in order in
 October of 2018. Yet, new people who Plaintiff had pretty lengthy and substantive contact with ("He knows everything
 about my case" Bommersbach5334) continue to not be properly disclosed in response to specific discovery requests
 narrowly tailored to identify this precise information. These letters and the identities of the individuals run directly
 contrary to opinions expressed by Dr. Agharkar relative to Plaintiff's damages. Plaintiffs ability to and participation in
 letter writing that appears to have proceeded to a romantic level with multiple different men-James (last name still
 not disclosed and who Plaintiff stated that she might marry), Doug Bice (tell him I love him), lngo Hassleback (plans to
 marry), and Frankie Aue (romantic according to Ms. Bommersbach's book)-is directly relevant to the damages she
 claims including isolation, inability to form relationships, trust, etc.. And these are only the identities that Defendants
 have identified in documents not that Plaintiff has voluntarily identified in response to discovery. The Federal Rules do
 not impose upon Defendants the burden of ferreting through thousands of pages of letters written in Plaintiff's own
 hand to identify multiple previously unidentified individuals that Plaintiff was writing to and/or contributing to
 financially in prison.




 Tina




 From: Christina Retts
 Sent: Wednesday, February 20,2OL9 11:40 AM
 To: 'Elizabeth Wang'<elizabethw@loevy.com>; Kathleen Wieneke <kwieneke@wienekelawqroup.com>; Lori Berke
 <lori@berkelawfirm.com>; Jody Corbett <Jodv@berkelawfirm.com>; Sally Odegard <sodesard@hoklaw.com>;
 Artie.Eaves@SandersParks.com; Robin E. Burgess <robin.burgess@sandersparks.com>
 Cc: Jon Loevy <Jon@loevv.com>; Rachel Brady <bradv@loevv.com>; Danielle Hamilton <hamilton@loevv.com>; Brian
 Swift <brians@loevv.com>; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Joshua Dubin

                                                              5
              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 21 of 22
(JDubin@dubinconsultins.com) <idubin@dubinconsultine.com>
Subject: RE: Milke v. City of Phoenix, et al - letter regarding privilege




Counsel,




We are still reviewing the thousands of pages of Bommersbach materials and in that review there are more disclosures
than are referenced in your letter. These disclosures include Ms. Milke's communications of confidential information
to Pat Galbraith, including attaching emails exchanged between Lori and Mike and detailing conversations she
had. See, for example, Bommersbach TOT-08. There are more than 6000 thousand pages of Bommersbach materials
that should have been turned over bv Plaintiff long ago. lndeed, vears ago as directlv responsive to discovery. From
the Bommersbach materials, it is clear that Ms. Bommersbach was involved with Ms. Milke beginning at least as early
as2OL2 and perhaps earlier and that Ms. Milke's criminal lawyers were aware of Ms. Bommersbach's involvement. We
are furiously reviewing these materials in an extremely compressed time frame. As a result, we would suggest a phone
call early next week. Will everyone please provide their availability on Monday, Tuesday, and Wednesday for a phone
conference.




Before the conference, we would note that Plaintiffs' position on waiver only addresses explicit waiver. Please provide
your position on implicit waiver given the claims made in this l¡tigation.

Next, we made a request regarding Plaintiff searching Mr. Kimmerer and Ms. Voepel's email to identify emails that
were sent/exchanged/copied to third parties (including Frankie Aue, lngo Hasselback, Patti Gailbraith, Pat Gailbraith,
Janna Bommersbach, Renata Janka, Reinhard, Alex Janka, Paul Heubel, Jacuqes). Please let us know what your position
is on this as well.




Finally, the continued review of documents from Ms. Bommersback reveals that Plaintiff's recent discovery responses
are incomplete (ROG No. 1 and No. 9). Please supplement with the full identify of Jacques. lf Plaintiff cannot remember
his identity, Mr. Kimmer and Ms. Voepel are aware of the same as he is mentioned in emailcommunication exchanged
between them (and produced with the Janna materials) related to a recorded interview. See Bommersbach4543. This
is waiver also. Plaintiff's Response to ROG No. 9 is also insufficient. There are numerous inmates identified in Plaintiffs
letters-sometimes by first name only-that Plaintiff wrote letters to-sometimes they were passed by guards,
sometimes they were sent by subverting the mail system and Piggybacking, or sometimes they were sent out to a third-
party (usually Pat Gailbraith) using a system designed expressly to subvert prison rules and regulations. This appears to
have been occurring for several years and as late as 20L3. Plaintiff also directed Pat Gailbraith to provide "allowance"
money to these inmates from her in addition to the "allowance" money she was receiving. She also directed books and
CDs to be sent to other inmates. Substantial amounts of money were provided regularly to inmates from Ms. Milke
using a third-party conduit. Please supplement your response to include all of the inmates that Plaintiff correspondence
with including the full identities of: Wendi, Trivia (Tree-Vee), Marguirite, Shante', Monica, Jess, and Cheryl. As Ms.
Milke was directing Mr. Gailbraith to send Money Orders to inmates, including these, she has knowledge of their
names and inmate numbers. See, for exomple, Bommersba ch4524; 4532-34;4618-9; 4693. This information is directly
relevant to Plaintiff's damages, claims that she was isolated in prison and cannot maintain friendships, and to impeach
Plaintiff's damages expert's testimony. To the extent that Plaintiff possesses letters addressed to CAMERON, Ms. Milke
has identified Cameron as her alias to avoid detection by prison authorities so please produce those as well. See
Bommersbach462I-23. lf Plaintiff is unwilling to provide this information, please let us know immediately if Plaintiff
objects so that we may prepare a discovery dispute statement to the Court.
                                                               6
              Case 2:15-cv-00462-ROS Document 423-11 Filed 03/01/19 Page 22 of 22




Tina




From: Elizabeth Wang <elizabethw@loevv.com>
Sent: Tuesday, February 19, 2Ùtg L0:48 AM
To: Christina Retts <cretts@wienekelawgroup.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lori
Berke <lori@berkelawfirm.com>; Jody Corbett <Jody@berkelawfirm.com>; Sally Odegard <sodegard@hoklaw.com>;
Artie.Eaves@SandersParks.com; Robin E. Burgess <robin.burgess@sandersparks.com>
Cc: Jon Loevy <ion@loevy.com>; Rachel Brady <bradv@loevv.com>; Danielle Hamilton <hamilton@loew.com>; Brian
Swift <brians@loevv.com>; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Joshua Dubin
(JDubin@dubinconsulting.com) <idubin@dubinconsultine.com>
Subject: Milke v. City of Phoenix, et al - letter regarding privilege




Dear Counsel




Please see attached




Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste. 460

Boulder I CO 80302

T 720,328.5642

F 3L2.243.5902

www.loevy.com

CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidentialand
privileged material, and are forthe sole use of the intended recipient. Use ordistribution byan unintended recipient is
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this e-
maíl or any attached items. Please delete the e-mail and all attachments, including any copies thereof, and inform the
sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised that the
Firm does not give tax advice.




                                                               7
